PER CURIAM.
Upon consideration of motion of counsel for petitioners, that — pursuant to the authority of United States of America, vs. Ashby Oliver Stewart, decided by the Supreme Court of the United States on November 12, 1940, — a judgment of affirmance be filed and entered in each of above causes, and good cause therefor appearing, ordered that a judgment be filed in each cause and recorded in the minutes of this court affirming the decision of the United States Board of Tax Appeals, and that the mandates of this court in these causes issue forthwith.